Citation Nr: 1236148	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  10-36 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines



THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.  



ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel








INTRODUCTION

The appellant claims service during World War II.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines.  

In October 2011, the appellant withdrew his request for a Board hearing.  See 38 C.F.R. § 20.704 (2011).  

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with this appeal.  The electronic file contains no additional information or evidence pertinent to the claim.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant contends that he served in World War II before July 1, 1946, in the military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States, including among organized guerrilla forces under authority of the United States Army. 

In November 2009, the RO attempted to verify that the appellant had the service required to be eligible for the benefit sought on appeal by submitting information to the National Personnel Records Center (NPRC), including the appellant's name, date of birth, place of birth, branch of service, and dates of service using information provided by the appellant in his March 2009 claim and copies a postal identity card and a Republic of the Philippines Office of Senior Citizen Affairs identity card.  The NPRC certified in January 2010 that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  See 38 C.F.R. § 3.203(c) (2011).

In April 2010, the appellant submitted a Certificate of Honorable Discharge from the Commonwealth of the Philippines Philippine Army and an Application for Old Age Pension as a veteran of the army of the Republic of the Philippines.  In August 2010, he submitted an Affidavit for Philippine Army Personnel (Form 23).  

In November and December 2010, using information contained in the aforementioned documents submitted by the appellant, the RO attempted to re-verify that he had the service required to be eligible for the benefit sought on appeal by submitting information to the National Personnel Records Center (NPRC).  The NPRC certified in January and February 2012 that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  See 38 C.F.R. § 3.203(c) (2011).

The Board notes, however, that the appellant's date of birth as listed in his Form 23 is in conflict with his date of birth as maintained by him throughout this claim, and as noted in other purportedly official documents such as his postal service identity card, Certificate of Honorable Discharge from the Commonwealth of the Philippines Philippine Army, and his Application for Old Age Pension as a veteran of the army of the Republic of the Philippines.  Moreover, his Form 23 indicates that he was 21years old at the time of enlistment on January 31, 1943, which is in conflict with both the October 1924 and September 1923 birth dates of record.  Review of the July 2010 statement of the case, and the February and March 2012 supplemental statements of the case, contains no indication that the NPRC has used the October 1924 date of birth in attempting to verify that the appellant had the service required to be eligible for the benefit sought on appeal.  

Additionally, the February and March 2012 Supplemental Statements of the Case suggest that the NPRC used an incorrect place of birth.  Specifically, documents of record note, and the appellant's statements of record indicate, that his place of birth was San Agustin, Victoria, Tarlac or Victoria, Tarlac.

In light of the above, the Board finds that the appellant's correct date of birth is apparently unknown.  Additionally, it remains unclear whether the NPRC used the correct place of birth in attempting to verify the appellant's service.  Thus, the case must be remanded for the RO for clarification and verification of the appellant's correct date of birth, and to ensure that the NPRC has used his correct place of birth in attempting to verify his claimed service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the appellant and request that he provide clarification and verification as to his exact date of birth, as well as an explanation as to why purportedly official military and government documents list conflicting dates of birth.  His place of birth should also be solicited and verified.

2.  Thereafter, with special attention to ensure that the appellant's correct information is used, to specifically include his correct date and place of birth, contact the NPRC to attempt to verify his claimed service under authority of the United States Army from January 31, 1943 to May 31, 1946.  

3.  After completing the above development, readjudicate the issue on appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the appellant, and return the appeal to the Board for appellate review, after the appellant has had an adequate opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



